455 So. 2d 938 (1984)
Ex parte Walter HILL.
(Re Walter Hill v. State)
Case Number: 83-519.
Supreme Court of Alabama.
July 6, 1984.
Rehearing Denied August 24, 1984.
*939 Jackie McDougal, Bessemer, and Robert C. Boyce III of Furner, Boyce & Nave, Homewood, for petitioner.
Charles A. Graddick, Atty. Gen., and Joseph G.L. Marston III, Asst. Atty. Gen., for respondent.
BEATTY, JUSTICE.
Having considered the record, together with the briefs and arguments of counsel, this Court has concluded that the judgment of the Court of Criminal Appeals must be affirmed. It is so ordered.
AFFIRMED.
All the Justices concur, except TORBERT, C.J., who did not sit.